PER CURIAM.
Appellant, a boat manufacturer in Argentina, appeals an order denying its motion to dismiss for lack of personal jurisdiction. Because the relevant facts in the affidavits and *27depositions were in conflict, the trial court erred in concluding that appellant was amenable to long-arm service without conducting an evidentiary hearing. Blue Cross & Blue Shield v. Nat’l Alcoholism Programs/Cooper City, Fla., Inc., 648 So.2d 231 (Fla. 4th DCA 1994). We therefore reverse and remand for the trial court to resolve the factual disputes, and determine first, whether the jurisdictional facts fit within section 48.193(l)(f)(2), Florida Statutes (1993), and, if so, whether there are “minimum contacts” which satisfy due process. Unger v. Publisher Entry Serv. Inc., 513 So.2d 674 (Fla. 5th DCA 1987), rev. denied, 520 So.2d 586 (Fla.1988) quoted with approval in Venetian Salami Co. v. Parthenais, 554 So.2d 499 (Fla.1989).
WARNER, FARMER and KLEIN, JJ„ concur.